Judgment and order reversed on the law, with eos+s, and complaint dismissed, with costs, on the ground that the record presents no evidence on which a finding can be based that defendant was acting as plaintiff’s agent in procuring the insurance. We do not pass on the question whether plaintiff may have a partial defense to any future action to foreclose the mortgage given by her. All concur, except Sears, P. J., and Thompson, J., who dissent and vote for affirmance. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.